UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) (X) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR ( ) TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-4324 ANDREA ELECTRONICS CORPORATION (Exact name of registrant as specified in its charter) New York 11-0482020 (State or other jurisdiction of incorporation or organization) (I.R.S. employer identification no.) 65 Orville Drive, Bohemia, New York (Address of principal executive offices) (Zip Code) Registrant’s telephone number (including area code): 631-719-1800 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ¨No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one) Large Accelerated Filer ¨ Accelerated Filer ¨ Non-Accelerated Filer ¨ Smaller Reporting Company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨No x Indicate the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date:As of November 11, 2010, there were 63,721,035 common shares outstanding. PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS ANDREA ELECTRONICS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS September 30, December 31, (unaudited) ASSETS Current assets: Cash $ $ Accounts receivable, net of allowance for doubtful accounts of $10,266 and $6,262, respectively Inventories, net Short term customer deposits Deferred income taxes, net Prepaid expenses and other current assets Total current assets Property and equipment, net Intangible assets, net Other assets, net Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Trade accounts payable $ $ Current portion of long-term debt Accrued Series C Preferred Stock dividends Short-term deferred revenue Other current liabilities Total current liabilities Long term debt, net of current portion Series B Redeemable Convertible Preferred Stock, $.01 par value; authorized: 1,000 shares; issued and outstanding: 0 shares - - Commitments and contingencies Shareholders’ equity: Preferred stock, $.01 par value; authorized: 2,497,500 shares; none issued and outstanding - - Series C Convertible Preferred Stock, net, $.01 par value; authorized: 1,500 shares; issued and outstanding: 44.2 and 48.2 shares, respectively; liquidation value: $442,314 and $482,314, respectively 1 1 Series D Convertible Preferred Stock, net, $.01 par value; authorized: 2,500,000 shares; issued and outstanding: 907,144 shares; liquidation value:$907,144 Common stock, $.01 par value; authorized:200,000,000 shares; issued and outstanding: 63,721,035 and 63,538,029 shares, respectively Additional paid-in capital Accumulated deficit ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See Notes to Condensed Consolidated Financial Statements. 2 ANDREA ELECTRONICS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For the Three Months Ended For the Nine Months Ended September 30, September 30, September 30, September 30, Revenues Net product revenues $ License revenues Revenues Cost of revenues Gross margin Research and development expenses General, administrative and selling expenses Income (loss) from operations ) Interest income, net Income (loss) before provision for income taxes ) Provision for income taxes Net income (loss) $ ) Basic weighted average shares Diluted weighted average shares Basic and diluted net income (loss) per share $ ) See Notes to Condensed Consolidated Financial Statements. 3 ANDREA ELECTRONICS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF SHAREHOLDERS’ EQUITY FOR NINE MONTHS ENDED SEPTEMBER 30, 2010 (UNAUDITED) Series C Convertible Preferred Stock Outstanding Series C Convertible Preferred Stock Series D Convertible Preferred Stock Outstanding Series D Convertible Preferred Stock Common Stock Shares Outstanding Common Stock Additional Paid-In Capital Accumulated Deficit Total Shareholders’ Equity Balance, January 1, 2010 $
